     Case 3:21-cv-00144-L-BN Document 7 Filed 07/30/21                Page 1 of 2 PageID 28



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ERICK NIETO,                                     §
                                                 §
                 Plaintiff,                      §
                                                 §
v.                                               §    Civil Action No. 3:21-CV-144-L-BN
                                                 §
CRIMINAL DISTRICT COURT NO. 6,                   §
et al.,                                          §
                                                 §
                 Defendants.                     §

                                             ORDER

        On February 3, 2021, the United States Magistrate Judge entered the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (Doc. 6) (“Report”), recommending

that the court dismiss without prejudice this action but allow Plaintiff to file an amended complaint

that is limited to the civil rights claims that he has alleged and cures the deficiencies outlined in

the Report. No objections to the Report were filed.

        Having considered the Report, pleadings, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court dismisses without prejudice all claims alleged in

Plaintiff’s Complaint but will allow him to file an amended complaint that is limited to the civil

rights claims alleged in his Complaint and that cures the deficiencies outlined in the Report. In

other words, any amended complaint filed by Plaintiff must not allege new or additional claims

and, instead, should focus on curing the deficiencies noted by the magistrate judge regarding his

previously asserted civil rights claims. Further, any amended complaint must be filed by August



Order – Page 1
  Case 3:21-cv-00144-L-BN Document 7 Filed 07/30/21                  Page 2 of 2 PageID 29



30, 2021. Failure to file an amended complaint by this date will result in dismissal with prejudice

of this action and the claims asserted by him.

       It is so ordered this 30th day of July, 2021.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
